Exhibit 10.1
2010 Annual Base Salaries

                  Executive Officer   Prior Base Salary   2010 Base Salary
Douglas C. Bryant
President and Chief Executive Officer
  $ 450,000     $ 468,000  
John M. Radak
Chief Financial Officer
  $ 290,270     $ 300,429  
Robert J. Bujarski
Senior Vice President, Business Development and General Counsel
  $ 288,000     $ 302,400  
Scot M. McLeod
Senior Vice President, Operations
  $ 258,440     $ 268,778  
Timothy T. Stenzel
Chief Scientific Officer
  $ 285,000     $ 290,700  
John D. Tamerius
Senior Vice President, Clinical and Regulatory Affairs
  $ 263,000     $ 273,520  

 